ON PETITION FOR WRIT OF MANDAMUS
PER CURIAM.

ORDER

William Pikulin and Savely Petreykov move for reconsideration of this court’s order denying their petitions for writs of mandamus in miscellaneous docket numbers 778 and 784. Pikulin and Petreykov also petition for another writ of mandamus in miscellaneous docket number 790, seeking substantially the same relief as sought in the previous mandamus petitions.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are denied.
(2) The petition is denied.